UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: March 30, 2015 CINCINNATI BELL INC. (Exact Name of Registrant as Specified in its Charter) Ohio 001-8519 31-1056105 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 221 East Fourth Street Cincinnati, OH 45202 (Address of Principal Executive Office) Registrant’s telephone number, including area code: (513)397-9900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 – OTHER EVENTS On March 30, 2015, Cincinnati Bell Inc. (“Cincinnati Bell”) issued a press release announcing that it plans to enter into a purchase agreement with CyrusOne Inc. (“CyrusOne”) to sell 12,200,000 operating partnership units (plus up to an additional 1,830,000 operating partnership units if the underwriters exercise their option described below) in CyrusOne’s operating partnership, CyrusOne LP. CyrusOne announced today it had commenced the public offering of 12,200,000 shares of its common stock and granted the underwriters an option to purchase up to 1,830,000 additional shares, the net proceeds of which will be used to acquire operating partnership units from two subsidiaries of Cincinnati Bell. A copy of the press release is furnished herewith as Exhibit 99.1. ITEM9.01 – FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description Press Release dated March 30, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CINCINNATI BELL INC. Date: March 30, 2015 By: /s/Christopher J. Wilson Name: Christopher J. Wilson Title: Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press Release dated March 30, 2015.
